Per Curiam.
While, ordinarily, the United States courts are courts of limited jurisdiction they are given exclusive jurisdiction in bankruptcy and, therefore, their orders and judgments possess all the incidents and qualities of finality of courts of general jurisdiction in such matters. (Sabin v. Larkin-Green Logging Co., 218 Fed. 984.) In the instant case it appeared on the face of the order discharging the prisoner that it was made in bankruptcy proceedings, which was the fact. Therefore, the ministerial officer was protected in obeying the order of discharge. {Levy v. Melody, 50 Misc. 509.)
Order modified to the extent of denying the motion to dismiss the first separate defense, and as modified affirmed, without costs.
All concur; present, Levy, Callahan and Untekmyer, JJ.